Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151419                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  SPECTRUM HEALTH HOSPITALS                                                                                           Justices
  and SPECTRUM HEALTH UNITED,
            Plaintiffs-Appellees,
  v                                                                 SC: 151419
                                                                    COA: 323804
                                                                    Kent CC: 14-002515-AV
  WESTFIELD INSURANCE COMPANY,
           Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the March 2, 2015 order
  of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on
  whether to grant the application or take other action. MCR 7.305(H)(1). The parties
  shall file supplemental briefs within 42 days of the date of this order addressing: (1)
  whether Miller v Auto-Owners Ins Co, 411 Mich. 633 (1981), remains a viable precedent
  in light of Frazier v Allstate Ins Co, 490 Mich. 381 (2011), and LeFevers v State Farm
  Mut Auto Ins Co, 493 Mich. 960 (2013); and (2) if so, whether Miller should be overruled.
  The parties should not submit mere restatements of their application papers.

          The Michigan Association for Justice, Michigan Defense Trial Counsel, Inc., and
  the Negligence Law Section of the State Bar of Michigan are invited to file briefs amicus
  curiae. Other persons or groups interested in the determination of the issues presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2016
           a0126
                                                                               Clerk